     Case: 3:20-cv-00249-wmc Document #: 539 Filed: 09/21/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

DEMOCRATIC NATIONAL COMMITTEE,
et al.,

                       Plaintiffs,                      PRELIMINARY
                                                     INJUNCTION ORDER
      v.
                                                          20-cv-249-wmc
MARGE BOSTELMANN, et al.,

                       Defendants,

      and

WISCONSIN LEGISLATURE,
REPUBLICAN NATIONAL COMMITTEE,
and REPUBLICAN PARTY OF WISCONSIN,

                       Intervening-Defendants.


SYLVIA GEAR, et al.,

                       Plaintiffs,
      v.
                                                          20-cv-278-wmc
MARGE BOSTELMANN, et al.,

                       Defendants,

      and

WISCONSIN LEGISLATURE,
REPUBLICAN NATIONAL COMMITTEE,
and REPUBLICAN PARTY OF WISCONSIN,

                       Intervening-Defendants.
      Case: 3:20-cv-00249-wmc Document #: 539 Filed: 09/21/20 Page 2 of 3




CHRYSTAL EDWARDS, et al.,

                          Plaintiffs,
      v.
                                                                 20-cv-340-wmc
ROBIN VOS, et al.,

                          Defendants,

      and

REPUBLICAN NATIONAL COMMITTEE,
and REPUBLICAN PARTY OF WISCONSIN,

                          Intervening-Defendants.


JILL SWENSON, et al.,


                          Plaintiffs,
      v.
                                                                 20-cv-459-wmc
MARGE BOSTELMANN, et al.,

                          Defendants,
      and

WISCONSIN LEGISLATURE,
REPUBLICAN NATIONAL COMMITTEE,
and REPUBLICAN PARTY OF WISCONSIN,

                          Intervening-Defendants.



      IT IS ORDERED that defendants the Commissioners of the Wisconsin Election

Commission and its Administrator are:

      a) Enjoined from enforcing the deadline under Wisconsin Statute § 6.28(1), for
         online and mail-in registration. The deadline is extended to October 21, 2020.

      b) Directed to include on the MyVote and WisVote websites (and on any
         additional materials that may be printed explaining the “indefinitely confined”
         option) the language provided in their March 2020 guidance, which explains
                                          2
Case: 3:20-cv-00249-wmc Document #: 539 Filed: 09/21/20 Page 3 of 3




   that the indefinitely confined exception “does not require permanent or total
   inability to travel outside of the residence.”

c) Enjoined from enforcing the deadline for receipt of absentee ballots under
   Wisconsin Statute § 6.87(6), and the deadline is extended until November 9,
   2020, for all ballots mailed and postmarked on or before election day, November
   3, 2020.

d) Enjoined from enforcing Wisconsin Statute § 6.87(3)(a)’s ban on delivery of
   absentee ballots to mail only for domestic civilian voters, with that lifted to allow
   online access to replacement absentee ballots or emailing replacement ballots,
   for the period from October 22 to October 29, 2020, provided that those voters
   who timely requested an absentee ballot, the request was approved, and the
   ballot was mailed, but the voter did not receive the ballot.

e) Enjoined from enforcing Wisconsin Statute § 7.30(2), to the extend individuals
   need not be a resident of the county in which the municipality is located to serve
   as election officials for the November 3, 2020, election.

Entered this 21st day of September, 2020.

                                    BY THE COURT:


                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       3
